Citation Nr: 1432301	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1972 to July 1974 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2010 to 2012 reviewed by both the RO and the Board, as well as a pertinent July 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran exhibits an exceptional pattern of hearing loss in the left ear.

2.  At worst, with consideration of the exceptional pattern of hearing loss, the Veteran has Level I hearing loss in the right ear and Level IX hearing loss in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, 4.86(b), Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

For the increased rating for hearing loss, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter sent from the RO to the Veteran in April 2011.  This letter satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his increased rating claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In addition, the April 2011 VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the April 2011 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  The April 2011 VCAA letter was fully sufficient.  

Thus, the Veteran has received all required notice in this case for his increased rating claim, such that there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009).  

With regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the May 2011 and January 2012 rating decisions on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured VA treatment reports and a VA examination.  For his part, the Veteran has submitted argument from his representative and private audiograms.  

The Veteran was afforded a VA audiology examination in May 2011 in connection with his claim for an increased evaluation for his service-connected bilateral hearing loss.  The Board finds that this VA examination is adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination and fully addresses the rating criteria relevant to rating the hearing loss disability in this case.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In this case, the VA examiner addressed the functional impact of the Veteran's hearing loss, as he discussed the Veteran's significant trouble communicating during conversations.  

In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having
the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).
Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss.  

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Initially, the Veteran was assigned separate, noncompensable evaluations for his right and left ear hearing loss from March 28, 2007 to April 15, 2011.  Service connection for hearing loss in the right ear was based on it having been incurred in service whereas left ear hearing loss was found to have pre-existed service and been permanently aggravated during active duty.  A subsequent rating decision combined the right and left hearing loss into a single, noncompensable disability.  Therefore, the zero percent rating has been in effect for bilateral hearing loss since April 15, 2011, which is the date on which a claim for increased evaluation for hearing loss was received. 

The Veteran filed a claim for an increased evaluation for bilateral hearing loss in April 2011.  He has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to a compensable rating.  He has described increased difficulty in hearing and understanding people.  The Veteran asserts that he experiences increased frustration and often needs to have people repeat themselves.  

In connection with his service connection claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in May 2011.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
20
25
70
90
LEFT
30
95
105
105

The pure tone threshold average was 51 decibels in the right ear and 84 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 76 percent in the left ear.    

These audiometric findings equate to Level I hearing loss in the right ear and Level IX hearing loss in the left ear.  See 38 C.F.R. § 4.85, Tables VI and VIa.  In this case, as to Table VI and Table VIa for an exceptional pattern of hearing impairment, applying the results from the May 2011 VA audiology examination yields a Roman numeral value of I for the right ear and VIII for the left ear.  Consequently, for the right ear, Table VI is applied whereas Table VIa affords the greater value for the left ear.  The numeral for the left ear is then elevated to the next higher numeral which is IX.  See 38 C.F.R. § 4.86(b).  Finally, applying these values to Table VII, the Board finds that the Veteran's hearing loss is still evaluated as 0 percent disabling.  38 C.F.R. § 4.7.  In short, the Veteran's exceptional pattern of hearing impairment does not provide him with a higher rating

The Veteran has also submitted private audiograms.  With regard to the private audiograms, the audiologist admitted to not using the Maryland CNC controlled speech discrimination test.  The audiologist explained that it is not available to the public and cannot be purchased by a private practice audiologist for use in the office.  On this issue, pursuant to 38 C.F.R. § 4.85(a), the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  However, the Court has held if a private audiogram does not specifically identify whether speech discrimination testing was performed by of the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  In the present case, as discussed below, the private audiologist clarified and explained why the Maryland CNC test was not utilized.  In any event, an increased rating is not supported even when considering the results of the private audiology testing. 

A private audiogram conducted in April 2011 shows puretone thresholds, in decibels, as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
25
65
85
LEFT
30
100
110
110

The pure tone threshold average was 50 decibels in the right ear and 88 decibels in the left ear.  Speech discrimination was measured as 92% in the right ear and 72% in the left ear. 

When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85 and 4.86(b).

These audiometric findings equate to Level I hearing loss in the right ear and Level IX hearing loss in the left ear.  See 38 C.F.R. § 4.85, Tables VI and VIa.  In this case, as to Table VI and Table VIa for an exceptional pattern of hearing impairment, applying the results from the April 2011 private audiology examination yields a Roman numeral value of I for the right ear and VIII for the left ear.  Consequently, for the right ear where there is no exceptional pattern of hearing impairment, Table VI is applied, whereas Table VIa affords the greater value for the left ear hearing loss.  The numeral for the left ear is then elevated to the next higher numeral which is IX.  See 38 C.F.R. § 4.86(b).  Finally, applying these values to Table VII, the Board finds that the Veteran's hearing loss is still evaluated as 0 percent disabling.  38 C.F.R. § 4.7.  In short, the Veteran's exceptional pattern of hearing impairment in the left ear does not provide him with a higher rating

Another private audiogram conducted in September 2011 shows puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
25
25
70
85
LEFT
40
100
110
110

The pure tone threshold average was 51 decibels in the right ear and 90 decibels in the left ear.  Speech discrimination was measured as 92% in the right ear and 72% in the left ear. 

These audiometric findings equate to Level I hearing loss in the right ear and Level VII hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  In this private audiogram, the hearing loss in the left ear does not meet the criteria for an exceptional pattern of hearing impairment.  

Another private audiogram conducted in March 2012 shows puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
20
30
70
90
LEFT
40
105
110
110

The pure tone threshold average was 53 decibels in the right ear and 91 decibels in the left ear.  Speech discrimination was measured as 92% in the right ear and 64% in the left ear. 
These audiometric findings equate to Level I hearing loss in the right ear and Level VIII hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is again apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  In this private audiogram, the hearing loss in the left ear does not meet the criteria for an exceptional pattern of hearing impairment.  

The Board has considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.

Thus, the VA examination and private audiograms resulted in findings corresponding to a noncompensable evaluation.  VA treatment records do not indicate any other audiological evaluations conducted during the appeal period.  
Consequently, the evidence does not support an increased compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in both ears.  


Extraschedular Evaluation

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consist of difficulty with communication and understanding speech.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

The weight of the evidence also does not show that there is marked interference with the Veteran's employment.  Even if it was argued that rating criteria do not account all his symptoms, there is no indication that the Veteran missed worke due to hearing difficulties.  In this case, the Veteran reported that he worked at a construction company.  Although he suggested difficulty hearing and understanding conversations, he did not report any missed days from work due to his hearing loss.  The Board also notes that the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Therefore, the Veteran's hearing disability does not rise to the level of marked interference with employment to render impractical the application of the regular rating standards.  See 38 C.F.R. § 3.321(b)(1). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected bilateral hearing loss disability, to suggest that he is not adequately compensated for his disability by the Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  Indeed, there is no allegation or evidence of inpatient treatment for bilateral hearing loss. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


